DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
 
2. 	 Claims 1 and 3 are pending in the application. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite:
d. assess the odor intensity in dipropylene glycol of the second mixture to determine whether the second mixture is significantly more odor intense than the first mixture, wherein if the second mixture is significantly more intense than the first mixture, then the known active from the same odor class as the second inactive component is considered to have demonstrated resilient activity , wherein the odor intensity of the second mixture is assessed using an intensity scale where sensory scores are illustrated 

This recitation, under its broadest reasonable interpretation, covers a performance of the mind. Furhtermore, the steps are routine and conventional. This judicial exception is not integrated into a practical application because making the perfume is not an integration of the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the abstract idea is merely just applied in a broad manner. As such, the claims are not patent eligible.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Additionally, claims 1 and 3 part b. recites “the second inactive component being most dissimilar in odor character to said active component”. Claims 1 and 3 part c. recites “except that the first inactive component is replaced with an iso-intense concentration of the known active from the same odor class as the second inactive component.” The claims fail to particularly point out and distinctly claim the odor character of the second inactive component. Part b seems to indicate the second inactive is dissimilar to the active component, however part c indicates that the second inactive is from the same odor class as the known active. How can the second inactive be dissimilar to the active, but be within the same odor class as the known active? The claims are indefinite and thereby rejected. 


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sobel (US PG Pub 2014/0221269 A1).
Regarding claims 1 and 3, Sobel et al. teach methods for preparing odorant mixtures and determining the effectiveness of the odorant mixtures thereby reading on the ‘method for preparing a composition’ and ‘method determining the resilient activity level of an active component’ as required by the instant claim, wherein Sobel et al. teach an odorant mixture wherein there is a combined mixture having an odorant mixture and odorant components of a target odor([0012], claim 19), wherein the ‘target odor’ reads on “the active component” and the ‘odorant component of a target odor reads on the “first active component” and of the instant claim, wherein the odorant mixture comprises a combined mixture, wherein the combined mixture has odorants spanning out across olfactory space (Fig. 1A) thereby reading on the “second inactive component” and the “second mixture” as required by the instant claims, wherein the mixtures contain the odorants defined in the instant application as known actives (see instant application p. 6 Group 1A components) such as cinnamic aldehyde, gamma-undecelactone, eugenol, among others (Table 2A), wherein the odorant mixtures are assessed for odor intensity (Example 1, [0112-0115] thereby reading on “assess the odor intensity” as required by the instant claim, wherein the odorant mixture is interpreted on having resilient activity since the components demonstrating resilient activity as defined by the instant specification (Group 1A components on p. 6) are present in the mixture of Sobel, wherein the odorant mixture that is prepared reads on a perfume composition thereby reading on the “preparing a perfume composition” as required 
Sobel et al. do not particularly teach the odor intensity is assessed in dipropylene glycol or benzyl acetate in dipropylene glycol.
However, Sobel et al. teach dipropylene glycol and benzyl acetate are odor components (Annex 1) and are functional equivalents to the solvents used in the examples (1,2-propanediol, water, mineral oil in Table 2A). Case law has held that combining equivalents known for the same purpose is prima facie obvious (see MPEP 2144.06.I.).  Therefore it would have been obvious to one of ordinary skill in the art to use the dipropylene glycol and benzyl acetate in dipropylene glycol in the second mixture of Sobel et al., thereby arriving at the claimed invention.
Sobel et al. are further silent on the odor intensity of the mixtures assessed using an intensity score where sensory scores are illustrated by standard concentrations of benzyl acetate in dipropylene glycol. 
However, because the art teaches the fragrance to contain the same components, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01. Because the prior art exemplifies Applicant's claimed composition, the claimed physical properties relating to the intensity of the components and the intensity of the mixture are inherently present in the prior art. Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.

Response to Arguments
10.	 Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive.  
Regarding the rejections over Sobel, Applicant states that “Sobel does not disclose or suggest assessing the odor intensity of a second mixture using an intensity scale where sensory scores are illustrated by standard concentrations of benzyl acetate in dipropylene as claimed.”
In response, attention is drawn to the 112 rejections as set forth above, wherein the scope of the claim cannot be ascertained as the terminology employed in the claim fails to particularly point out and distinctly claim the invention. 
Furthermore, the 103 rejections over Sobel contain the same components as described in the instant claim as set forth above. As such, because the art teaches the fragrance to contain the same components, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01. Because the prior art exemplifies Applicant's claimed composition, the claimed physical properties relating to the intensity of the components and the intensity of the mixture are inherently present in the prior art. Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.

For these reasons, Applicant's arguments are not persuasive.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763